ORDER

PER CURIAM.
A jury found defendant guilty of first degree murder and armed criminal action, in violation of sections 665.020.1 and 571.015.1, RSMo 1996. The trial court sentenced him to life imprisonment without eligibility for probation or parole and to a consecutive twenty-five year term of imprisonment.
*317On appeal, defendant raises three points. We have studied the briefs, legal file, and transcript. No error of law appears and no jurisprudential purpose would be served by a written opinion.
The judgment and sentences are affirmed pursuant to Rule 30.25.